IN THE SUPREME COURT OF THE STATE OF KANSAS

                                  Bar Docket No. 18439

                          In the Matter of JIMMIE E. ALLEN, JR.,
                                       Respondent.




                                ORDER OF DISBARMENT


      In a letter signed November 2, 2015, addressed to the Clerk of the Appellate
Courts, respondent Jimmie E. Allen, Jr., an attorney admitted to practice law in Kansas,
voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court
Rule 217 (2014 Kan. Ct. R. Annot. 403).


      At the time the respondent surrendered his license, a hearing on a formal
complaint was scheduled before the Kansas Board for Discipline of Attorneys. The
formal complaint alleged that the respondent violated Kansas Rules of Professional
Conduct 1.3 (2014 Kan. Ct. R. Annot. 475) (diligence), 1.4 (2014 Kan. Ct. R. Annot.
495) (communication), 1.5 (2014 Kan. Ct. R. Annot. 515) (fees), 1.15 (2014 Kan. Ct. R.
Annot. 567) (safekeeping property), 1.16 (Kan. Ct. R. Annot. 583) (terminating
representation), 8.1 (2014 Kan. Ct. R. Annot. 670) (cooperation), 8.4 (2014 Kan. Ct. R.
Annot. 680) (misconduct), Supreme Court Rule 207 (2014 Kan. Ct. R. Annot. 342)
(cooperation), and Supreme Court Rule 208 (2014 Kan. Ct. R. Annot. 356) (registration
of attorneys). The formal complaint included allegations that the respondent
misappropriated client funds.


      This court, having examined the files of the office of the Disciplinary
Administrator, finds that the surrender of the respondent's license should be accepted and
that the respondent should be disbarred.


                                            1
       IT IS THEREFORE ORDERED that Jimmie E. Allen, Jr., be and he is hereby disbarred
from the practice of law in Kansas, and his license and privilege to practice law are
hereby revoked.


       IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of
Jimmie E. Allen, Jr., from the roll of attorneys licensed to practice law in Kansas.


       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with Supreme Court Rule 218 (2014 Kan. Ct. R. Annot. 414).


       Dated this 5th day of November, 2015.




                                             2